-_

 

 

PD-30E . Distiol ss
Rev. 05/14 MILWAUKEE POLICE DEPARTMENT yor ty ng hte
CORRECTIONS/DISCIPLINARY FORM
NAME: LEWANDOWSKI SHANNON
(LAST) (FIRST) (MIDDLE)
RANK: DETECTIVE
WORK LOCATION: 92 PS. # 012860
EVENT DATE: 01/01/2015 TIME: 5:00AM

EVENT LOCATION: District 3

DESCRIBE EVENT: Det. Lewandowski disregarded a direct order from Lt. Lough to complete the original
report on an Obstructing incident before securing from her tour of duty.

CORRECTIVE ACTION TAKEN (check at least one box)

[_] Verbal warning and instructions

[x] Counseling/Coaching

[_] Required employee to read Code of Conduct or SOP pertaining to the above

[x] Advised employee that he/she could file a Department Memorandum (PM-9E) explaining the above

[_] Other

EMPLOYEE’S SIGNATURE ONLY ACKNOWLEDGES RECEIPT OF A COPY OF THIS FORM.
THIS IS A RECORD OF THE ABOVE INCIDENT.

EVENT OBSERVED BY: Lt. Sean le P.S.# 007929

EMPLOYEE’S SIGNATURE: Ag Alvinrdenl| PS# GSC
— —Y v

COMMANDER’S SIGNATURE: PS. #

 

DATE OF ISSUANCE: 01/01/2015

ORIGINAL: INTERNAL AFFAIRS COPY: EMPLOYEE COPY: DISTRICT LEVEL FILE -
EXHIBIT wane eH 1774

  

Case 2:16-cv-01089-WED 1¢ 1 of 1 Document 86-8
